          Case 2:20-cv-00141-GMN-BNW Document 63 Filed 09/16/21 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     BRIAN DORNELLAS, as trustee of the Shelly )
 4   Collins Revocable Living Trust,           )
                                               )                Case No.: 2:20-cv-00141-GMN-BNW
 5
                        Plaintiff,             )
 6          vs.                                )                              ORDER
                                               )
 7   MASSACHUSETTS MUTUAL LIFE                 )
     INSURANCE COMPANY, et al.,                )
 8                                             )
 9                      Defendants.            )

10            Pending before the Court is the Report and Recommendation (“R&R”) of United States

11   Magistrate Judge Brenda Weksler, (ECF No. 59), which recommends that the Joint Motion for

12   Interpleader Deposit of Disputed Ownership Funds, (ECF No. 50), be granted to the extent it

13   seeks default judgment against George Schmidt as Trustee of the Shelly Collins Testamentary

14   Trust.

15            A party may file specific written objections to the findings and recommendations of a

16   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);

17   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo

18   determination of those portions to which objections are made. Id. The Court may accept, reject,

19   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.

20   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is

21   not required to conduct “any review at all . . . of any issue that is not the subject of an

22   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized

23   that a district court is not required to review a magistrate judge’s report and recommendation

24   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,

25   1122 (9th Cir. 2003).


                                                  Page 1 of 2
          Case 2:20-cv-00141-GMN-BNW Document 63 Filed 09/16/21 Page 2 of 2




 1         Here, no objections were filed, and the deadline to do so, July 26, 2021, has passed. (See
 2   Min. Order, ECF No. 59).
 3         Accordingly,
 4         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 59), is
 5   ACCEPTED AND ADOPTED in full.
 6         IT IS FURTHER ORDERED that the Joint Motion for Interpleader Deposit of
 7   Disputed Ownership Funds, (ECF No. 50), is GRANTED.
 8         The Clerk of Court shall close the case.
 9                     16 day of September, 2021.
           DATED this _____
10
11
12                                               ___________________________________
                                                 Gloria M. Navarro, District Judge
13                                               United States District Court
14
15
16
17
18
19
20
21
22
23
24
25


                                               Page 2 of 2
